DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 1, the limitation “an acquisition unit that acquires deterioration information …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “acquisition unit” coupled with functional language “an acquisition unit that acquires deterioration information …” without reciting sufficient structure to achieve the function.  Furthermore, the term “acquisition unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “an acquisition unit that acquires deterioration information …”
Met
Prong A
Explicit recitation of “means”
YES
Prong B
Functional recitation of " an acquisition unit that acquires deterioration information …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 1, the limitation “a learning unit that learns common information…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “a learning unit” coupled with functional language “a learning unit that learns common information…” without reciting sufficient structure to achieve the function.  Furthermore, the term “a learning unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “a learning unit that learns common information…”
Met
Prong A
Explicit recitation of “means”
YES
Prong B
Functional recitation of " a learning unit that learns common information…"
YES
Prong C
No structure that performs the function
YES


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claims 2 - 4 have been also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent on claim 1.
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an acquisition unit that acquires deterioration information …”;. The term “an acquisition unit” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of acquiring deterioration information; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of acquiring deterioration information. Thus, for these reasons, the phrase “an acquisition unit” renders claim 1 indefinite.
Claim 1 recites the limitation “a learning unit that learns common information…”;. The term “a learning unit” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of learning common information; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of learning common information. Thus, for these reasons, the phrase “a learning unit” renders claim 1 indefinite. This issue (the use of “unit” without sufficient structure to achieve function) also appear in claims 2-3.
Claim 4 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 1.
Please make the proper corrections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai; Makoto et al. (United States Patent Publication # US 20070157730; hereinafter Ochiai) in view of Kihira, Hiroshi et al. (United States Patent Publication #US 20040176934; hereinafter Kihira).
Regarding claim 1, Ochiai teaches A state estimation apparatus (fig.33 discloses a state estimation apparatus) comprising: 
an acquisition unit that acquires deterioration information indicating a deterioration state (par.577 teaches detecting flaws, which are deterioration states) of each structural object (par.579 and fig.33 disclose flaw detection device 214 as having a signal recording, so it is an acquisition unit); and 
a learning unit that learns (par.577 teaches learning Unit as surface wave detecting device; a device that detects/acquires can be interpreted as a device that learns because it is taking in new information). 
Ochiai fails to teach a learning unit that learns common information that is common between pieces of the deterioration information and estimation index information that is used for estimating a deterioration state of a target structural object, using the deterioration information as input.
Kihira does teach a learning unit that learns common information that is common between pieces of the deterioration information and estimation index information that is used for estimating a deterioration state of a target structural object (par.31 teaches corrosion index as estimation index info; which is used to estimate corrosion amount of steel), using the deterioration information as input (par.31 teaches learning common information by comparing  measured corrosion and estimation index; The act of comparing implies that there are common objects/information because a comparison requires finding differences between similar things).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Ochiai to include the teachings of
Kihira; which would provide a method for predicting an amount of corrosion of an atmospheric corrosion resistant steel as disclosed by Kihira(par.1).

Regarding claim 2, Ochiai in view of Kihira teach the state estimation apparatus according to claim 1, further comprising: 
a classification unit that classifies (Ochiai par. 256 teaches classifying flaw, meaning the surface inspection device is also a classification unit), in the learning, the deterioration information using one of or both an environment condition indicating an environment state when the deterioration information was measured and structural object information indicating a structure of the structural object (Kihira par.33 teaches using weather information for calculation, which gives an environmental state; par.30 discloses structural information indication structure).

Regarding claim 3, Ochiai in view of Kihira teach the state estimation apparatus according to claim 1, further comprising: 
an estimation unit that receives the deterioration information of the target structural object, and estimates a deterioration state of the target structural object using the common information and the estimation index information (Ochiai par.580 and fig.33 teach estimation unit as flaw device 214, which receives deterioration information and thus estimate a deterioration state).

Regarding claim 5, Ochiai teaches A state estimation method comprising: 
acquiring deterioration information indicating a deterioration state (par.577 teaches detecting flaws, which are deterioration states) of each structural object (par.579 and fig.33 disclose flaw detection device 214 as having a signal recording, so it is an acquisition unit); and
learning (par.577 teaches learning Unit as surface wave detecting device; a device that detects/acquires can be interpreted as a device that learns because it is taking in new information)
Ochiai fails to teach learning common information that is common between pieces of the deterioration information and estimation index information that is used for estimating a deterioration state of a target structural object, using the deterioration information as input.
Kihira does teach learning common information that is common between pieces of the deterioration information and estimation index information that is used for estimating a deterioration state of a target structural object (par.31 teaches corrosion index as estimation index info; which is used to estimate corrosion amount of steel), using the deterioration information as input (par.31 teaches learning common info by comparing measured corrosion and estimation index; The act of comparing implies that there are common objects/information because a comparison requires finding differences between similar things).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Ochiai to include the teachings of
Kihira; which would provide a method for predicting an amount of corrosion of an atmospheric corrosion resistant steel as disclosed by Kihira(par.1).

Regarding claim 6, Ochiai in view of Kihira teach the state estimation method according to claim 5, further comprising: 
classifying, in the learning, the deterioration information (Ochiai par. 256 teaches classifying flaw, meaning the surface inspection device is also a classification unit) using one of or both an environment condition indicating an environment state when the deterioration information was measured and structural object information indicating a structure of the structural object (Kihira par.33 teaches using weather information for calculation, which gives an environmental state; par.30 discloses structural information indication structure).
Regarding claim 7, Ochiai in view of Kihira teach the state estimation method according claim 5, comprising: 
receiving the deterioration information of the target structural object, and estimating a deterioration state of the target structural object using the common information and the estimation index information (Ochiai par.580 and fig.33 teach estimation unit as flaw device 214, which receives deterioration information and thus estimate a deterioration state).

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai; Makoto et al. (United States Patent Publication # US 20070157730; hereinafter Ochiai) in view of Kihira, Hiroshi et al. (United States Patent Publication #US 20040176934; hereinafter Kihira) further in view of Ziavras; Sotirios et al. (United States Patent Publication # US 20170116383; hereinafter Ziavras).

Regarding claim 9, Ochiai teaches 
acquiring deterioration information indicating a deterioration state (par.577 teaches detecting flaws, which are deterioration states) of each structural object (par.579 and fig.33 disclose flaw detection device 214 as having a signal recording, so it is an acquisition unit).
Ochiai fails to teach learning common information that is common between pieces of the deterioration information and estimation index information that is used for estimating a deterioration state of a target structural object, using the deterioration information as input.
Kihira does teach learning common information that is common between pieces of the deterioration information and estimation index information that is used for estimating a deterioration state of a target structural object (par.31 teaches corrosion index as estimation index info; which is used to estimate corrosion amount of steel), using the deterioration information as input (par.31 teaches learning common info by comparing measured corrosion and estimation index; The act of comparing implies that there are common objects/information because a comparison requires finding differences between similar things).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Ochiai to include the teachings of
Kihira; which would provide a method for predicting an amount of corrosion of an atmospheric corrosion resistant steel as disclosed by Kihira(par.1).
	Ochiai in view of Kihira fails to teach A non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer to carry out.
	Ziavras does teach A non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer to carry out (par.44 teaches A non-transitory computer-readable recording medium that includes a program recorded thereon).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ochiai in view of Kihira to include the teachings of Ziavras; which would provide a method for implementing vibration-based SHM for local damage detection in large structures situated in environments with unknown and difficult or impossible-to-control environmental and stimuli-related variability as disclosed by Ziavras (par.8).

Regarding claim 10, Ochiai in view of Kihira further in view of Ziavras teach the non-transitory computer-readable recording medium according to claim 9 that includes a program recorded thereon, the program including instructions that cause a computer to carry out: 
classifying, in the learning, the deterioration information (Ochiai par. 256 teaches classifying flaw, meaning the surface inspection device is also a classification unit) using one of or both an environment condition indicating an environment state when the deterioration information was measured and structural object information indicating a structure of the structural object (Kihira par.33 teaches using weather information for calculation).

Regarding claim 11, Ochiai in view of Kihira further in view of Ziavras teach the non-transitory computer-readable recording medium according to claim 9 that includes a program recorded thereon, the program including instructions that cause a computer to carry out: 7Docket No. 3270002560US01 
 receiving the deterioration information of the target structural object, and estimating a deterioration state of the target structural object using the common information and the estimation index information (Ochiai par.580 and fig.33 teach estimation unit as flaw device 214, which receives deterioration information).

Allowable Subject Matter
Claim 4, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 4, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 4,
“… wherein the deterioration information is a resonance angular vibration frequency and a damping ratio, and the estimation index information is a probability density ratio.”

Regarding claim 8, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 8,
	“… wherein the deterioration information is a resonance angular vibration frequency and a damping ratio, and the estimation index information is a probability density ratio.”

Regarding claim 12, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 12,
	“… wherein the deterioration information is a resonance angular vibration frequency and a damping ratio, and the estimation index information is a probability density ratio.”

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 8391619 Kawata; Masaaki et al. is a structure determination system, structure determination method, and program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867